DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leccia [US 2020/0243286].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1, Leccia discloses an electrical switching device [102], comprising: a sidewall [enclosure 190; paragraph 0008]; a shaft [112] configured to move between a first [figure 3] and a second [figure 4] position in relation to the sidewall; a first contact [106] mounted on the shaft [112]; a second contact [104] configured to contact the first contact [112] when the shaft is in the first position [figure 3]; a rotating member [162] coupled to the sidewall [190 at end 170, paragraph 0023] and the shaft [112 at 168; paragraph 0022] and configured to rotate between a first [figure 3] and a second [figure 4] position in relation to the sidewall; and a spring  [164] coupled to the rotating member [162] and configured to bias the rotating member toward the first position of the rotating member [paragraph 0022]; wherein: the rotating member is further configured to, during operation, exert a force on the shaft in response to the bias of the spring [paragraph 0022]; the force will bias the shaft toward the first position of the shaft [figure 3; paragraph 0022]; and the force will remain substantially constant or decreases as the shaft moves from the first to the second position of the shaft [the force biasing 162 into the first position decreases as 162 rotates to the se3cond position since the spring angle changes relative to the shaft].
Claim 9, Leccia discloses the device of claim 1, further comprising: a plunger [154] mounted on the shaft; and a coil [152] configured to generate a force that, during operation, will repel the plunger from the coil [152] and thereby move the shaft from the first [figure 3] to the second [figure 4] position of the shaft [paragraph 0023].
Claim 11, Leccia discloses the device of claim 1, wherein the spring [164] is configured to stretch as the rotating member rotates from the first [figure 3] to the second [figure 4] position of the rotating member during operation [the spring compresses and the stretches when transitioning from figure 3 to figure 4].
Claim 14, Leccia discloses the device of claim 1, wherein the first contact [106] is spaced apart from the second contact [104] when the shaft [112] is in the second position [figure 4] of the shaft.

Allowable Subject Matter
Claims 2-8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15, the prior art of record does not teach nor suggest in the claimed combination a closing spring assembly for an electrical switching device, the electrical switching device comprising a first contact, a second contact, a drive configured to move the first contact away from the second contact, and a sidewall having a first slot formed therein, the closing spring assembly comprising: a shaft configured to move between a first and a second position in relation to the sidewall, wherein a first end of the shaft is configured to have the first contact mounted thereon, and a second end of the shaft is configured to be connected to the drive; a rotating member having a second slot formed therein, the rotating member being configured to be coupled to the sidewall and to the shaft, and to rotate between a first and a second position in relation to the sidewall; a spring coupled to the rotating member and configured to bias the rotating member toward the first position of the rotating member; a first pin configured to couple the rotating member to the sidewall and to the spring, the first pin being further configured to be positioned within the first and second slots; and a second pin configured to couple the rotating member to the sidewall, wherein the rotating member is further configured to rotate about the second pin during operation.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837